Exhibit 10.1

 

THIRD AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT OF

STRATEGIC HOTEL FUNDING, L.L.C.

This Third Amendment to the Limited Liability Company Agreement of SHC Funding,
L.L.C. (this “Amendment”), dated as of January 31, 2006, is entered into by
Strategic Hotel Capital, Inc., a Maryland corporation, as managing member (the
“Managing Member”), of Strategic Hotel Funding, L.L.C. (the “Company”), for
itself and on behalf of the members of the Company.

WHEREAS, Section 4.2(b) of the Limited Liability Company Agreement of the
Company (as heretofore amended, the “Operating Agreement”) provides that the
Managing Member may issue additional Membership Units or other Membership
Interests in one or more classes, or one or more series of any such classes,
with such voting powers, full or limited, or no voting powers, and such
designations, preferences and relative, participating, optional or other special
rights, and qualifications, limitations or restrictions thereof, including
voting powers, designations, preferences and relative, participating, optional
or other special rights, and qualifications, limitations or restrictions senior
to Non-Managing Membership Interests; provided, that (x) the additional
Membership Interests are issued in connection with an issuance of shares of the
Managing Member, which shares have designations, preferences and other rights of
the additional Membership Interests issued to the Managing Member and (y) the
Managing Member shall make a Capital Contribution to the Company in an amount
equal to the net proceeds raised in connection with the issuance of such shares
of the Managing Member;

WHEREAS, the Managing Member has entered into an Underwriting Agreement dated as
of January 11, 2006, pursuant to which the Managing Member has agreed to issue
shares of a newly created series of preferred stock, designated Series B
Cumulative Redeemable Preferred Stock (the “Series B Preferred Stock”); and

WHEREAS, pursuant to the authority granted to the Managing Member pursuant to
Section 4.2 and Section 14.l(b) of the Operating Agreement, the Managing Member
desires to amend the Operating Agreement (i) to establish a new class of Units,
to be entitled 8.25% Series B Cumulative Redeemable Preferred Units (the “Series
B Preferred Units”), and to set forth the designations, rights, powers,
preferences and duties of such Series B Preferred Units, which are substantially
the same as those of the Series B Preferred Stock, and (ii) to make certain
other changes to the Operating Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Managing Member hereby amends the Operating Agreement, as follows:

1.            The Managing Member hereby establishes an additional class of
Membership Units entitled “Series B Cumulative Redeemable Preferred Units” (the
“Series B Preferred Units”). Series B Preferred Units shall have the
designations, preferences, rights, powers and duties as set forth in Exhibit A
hereto.

 

 


--------------------------------------------------------------------------------

 

2.            The Operating Agreement is hereby amended by attaching as Exhibit
C thereto the Exhibit A attached hereto.

All capitalized terms used in this Amendment and not otherwise defined shall
have the meanings assigned in the Operating Agreement.

Except as modified herein, all terms and conditions of the Operating Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

STRATEGIC HOTEL CAPITAL, INC.,

as Managing Member

Strategic Hotel Funding, L.L.C.

 

By:

              /s/ Paula Maggio                        

 

Name:

Paula Maggio

 

 

Title:

Vice President, Secretary and General
Counsel

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

MEMBERSHIP UNIT DESIGNATION OF

8.25% SERIES B CUMULATIVE REDEEMABLE MEMBERSHIP UNITS

The following membership unit designation (this “Membership Unit Designation”)
is a statement of the designations, qualifications, special or relative rights
and privileges of the 8.25% Series B Cumulative Redeemable Preferred Units of
Strategic Hotel Funding, L.L.C. (the “Company”).

Capitalized terms used but not otherwise defined in this Membership Unit
Designation shall have the same meanings ascribed to them in the Company’s
Limited Liability Company Agreement, dated as of June 29, 2004, and any
amendments thereto (collectively, the “Operating Agreement”).

Section 1.           Number of Preferred Units And Designation. A series of
Membership Units, designated as 8.25% Series B Cumulative Redeemable Preferred
Units (the “Series B Preferred Units”), is hereby established. The number of
Series B Preferred Units shall be 4,600,000, which number may be decreased (but
not below the number thereof then outstanding) from time to time by the Managing
Member.

Section 2.           Definitions. For purposes of the Series B Preferred Units,
the following terms shall have the meanings indicated:

“Articles Supplementary of the Series B Preferred Stock” shall mean the Articles
Supplementary Classifying and Designating a Series of Preferred Stock as 8.25%
Series B Cumulative Redeemable Preferred Stock and Fixing Dividend and Other
Preferences and Rights of Such Series filed by the Managing Member with the SDAT
on January 13, 2006, as amended from time to time.

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which state or federally chartered banking institutions in New York City, New
York are not required to be open.

“Distribution Payment Date” shall mean the last calendar day of March, June,
September and December in each year, commencing on March 31, 2006; provided,
however, that if any Distribution Payment Date falls on any day other than a
Business Day, the distribution payment due on such Distribution Payment Date
shall be paid on the Business Day immediately following such Distribution
Payment Date and no interest or other sum shall accumulate or be paid on the
amount so payable for the period after such Distribution Payment Date to such
next Business Day.

 

 


--------------------------------------------------------------------------------

 

"Distribution Periods" shall mean quarterly distribution periods commencing on
January 1, April 1, July 1 and October 1 of each year and ending on and
including the day preceding the first day of the next succeeding Distribution
Period (other than the initial Distribution Period, which shall commence on the
Issue Date and end on and include March 31, 2006, and other than the
Distribution Period during which any Series B Preferred Units shall be redeemed
pursuant to Section 5, which shall end on and include the date fixed for
redemption with respect to the Series B Preferred Units being redeemed).

"Fully Junior Units" shall mean the common Membership Units and any other class
or series of Membership Units of the Company now or hereafter issued and
outstanding over which the Series B Preferred Units have preference or priority
in both (i) the payment of distributions and (ii) the distribution of assets on
any liquidation, dissolution or winding up of the Company.

"Issue Date" shall mean January 31, 2006.

"Junior Units" shall mean the common Membership Units and any other class or
series of Membership Units of the Company now or hereafter issued and
outstanding over which the Series B Preferred Units have preference or priority
in the payment of distributions or in the distribution of assets on any
liquidation, dissolution or winding up of the Company and, unless the context
clearly indicates otherwise, shall include Fully Junior Units.

"NYSE" shall have the meaning set forth in paragraph (a) of Section 3.

"Parity Units" shall have the meaning set forth in paragraph (b) of Section 7.

"Person" shall mean any individual, firm, partnership, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of such entity.

"Series B Preferred Shares" shall mean the 8.25% Series B Cumulative Redeemable
Preferred Stock, $0.01 par value per share, of the Managing Member.

"Series B Preferred Units" shall have the meaning set forth in Section 1.

"set apart for payment" shall be deemed to include, without any action other
than the following: the recording by the Company in its accounting ledgers of
any accounting or bookkeeping entry which indicates, pursuant to an
authorization by the Managing Member and a declaration of distributions or other
distribution by the Company, the allocation of funds to be so paid on any series
or class of Membership Units of the Company; provided, however, that if any
funds for any class or series of Junior Units or any class or series of
Membership Units on parity with the Series B Preferred Units as to the payment
of distributions are placed in a separate account of the Company or delivered to
a disbursing, paying or other similar agent, then "set apart for payment" with
respect to the Series B Preferred Units shall mean placing such funds in a
separate account or delivering such funds to a disbursing, paying or other
similar agent.

 

Section 3.

Distributions.

 

 


--------------------------------------------------------------------------------

 

(a)          Holders of Series B Preferred Units shall be entitled to receive,
when and as authorized by the Managing Member and declared by the Company, out
of funds legally available for the payment of distributions, cumulative
preferential cash dividends at the rate of eight and one quarter percent (8.25%)
per annum of the Twenty-Five Dollars ($25.00) per unit liquidation preference of
the Series B Preferred Units (equivalent to a fixed annual amount of $2.0625 per
share). However, if following a Change in Control (as defined in the Articles
Supplementary of the Series B Preferred Stock) the Series B Preferred Shares are
not listed on the New York Stock Exchange, Inc. (the “NYSE”) or the American
Stock Exchange or quoted on NASDAQ, the holder of Series B Preferred Units shall
be entitled to receive, when and as authorized and declared by the Managing
Member out of funds legally available for the payment of distributions,
cumulative preferential cash dividends from (but excluding) the first date on
which both such Change of Control has occurred and the Series B Preferred Shares
are not so listed or quoted at the increased rate of nine and one quarter
percent (9.25%) per annum of the Twenty-Five Dollars ($25.00) per unit
liquidation preference of the Series B Preferred Units (equivalent to a fixed
annual amount of $2.3125 per share) for as long as the Series B Preferred Shares
are not so listed or quoted. Such distributions shall accumulate on a daily
basis and be cumulative from (but excluding) the original date of issuance and
be payable quarterly in equal amounts in arrears on or about the last calendar
day of each March, June, September and December of each year, beginning on March
31, 2006 (each such day being hereinafter called a "Distribution Payment Date");
provided that if any Distribution Payment Date is not a Business Day, then the
distribution which would otherwise have been payable on such Distribution
Payment Date may be paid on the next succeeding Business Day with the same force
and effect as if paid on such Distribution Payment Date, and no interest or
additional distributions or other sums shall accrue on the amount so payable
from such Distribution Payment Date to such next succeeding Business Day. Any
distribution payable on the Series B Preferred Units for any partial
distribution period shall be prorated and computed on the basis of a 360-day
year consisting of twelve 30-day months. Distributions shall be payable to the
holder at the close of business on the applicable record date, which shall be
the last day of the calendar month that immediately precedes the calendar month
in which the applicable Distribution Payment Date falls or such other date
designated by the Managing Member or an officer of the Company duly authorized
by the Managing Member for the payment of distributions that is not more than 30
nor less than 10 days prior to such Distribution Payment Date.

(b)          No distribution on the Series B Preferred Units will be declared by
the Company or paid or set apart for payment by the Company at such time as the
terms and provisions of any agreement of the Company, including any agreement
relating to its indebtedness, prohibits such declaration, payment or setting
apart for payment or provides that such declaration, payment or setting apart
for payment would constitute a breach thereof, or a default thereunder, or if
such declaration or payment shall be restricted or prohibited by law.

(c)          Notwithstanding anything to the contrary contained herein,
distributions on the Series B Preferred Units shall accumulate regardless of
whether or not: (i) the restrictions referred to in paragraph (b) of this
Section 3 exist; (ii) the Company has

 

 

2

 


--------------------------------------------------------------------------------

 

earnings; (iii) there are funds legally available for the payment of such
distributions; or (iv) such distributions are authorized by the Managing Member.
Accumulated but unpaid distributions on the Series B Preferred Units will
accumulate as of the Distribution Payment Date on which they first become
payable or on the date of redemption as the case may be. Accumulated and unpaid
distributions will not bear interest.

(d)          Except as provided in the next sentence, if any Series B Preferred
Units are outstanding, no distributions will be declared or paid or set apart
for payment on any Membership Units of the Company of any other class or series
ranking, as to distributions, on a parity with or junior to the Series B
Preferred Units unless full cumulative distributions have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payment on the Series B Preferred Units for
all past distribution periods. When distributions are not paid in full (or a sum
sufficient for such full payment is not so set apart) upon the Series B
Preferred Units and all other Membership Units ranking on parity, as to
distributions, with the Series B Preferred Units, all distributions declared,
paid or set apart for payment upon the Series B Preferred Units and all other
Membership Units ranking on parity, as to distributions, with the Series B
Preferred Units shall be declared and paid pro rata or declared and set apart
for payment pro rata so that the amount of distributions declared per Series B
Preferred Unit and each such other Membership Unit shall in all cases bear to
each other the same ratio that accumulated distributions per Series B Preferred
Unit and other Membership Units (which shall not include any accumulation in
respect of unpaid distributions for prior distribution periods if such other
Membership Units do not have a cumulative distribution) bear to each other. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on Series B Preferred Units which may be in
arrears.

(e)          Except as provided in paragraph (d) of this Section 3, unless full
cumulative distributions on the Series B Preferred Units have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is set apart for payment for all past distribution periods, no
distributions (other than in any other Membership Units of the Company ranking
junior to the Series B Preferred Units as to distributions and upon liquidation)
may be declared or paid or set apart for payment nor shall any other
distribution be declared or made upon any other Membership Units of the Company
ranking junior to or on a parity with the Series B Preferred Units as to
distributions or upon liquidation, nor shall any other Membership Units of the
Corporation ranking junior to or on a parity with the Series B Preferred Units
as to distributions or upon liquidation be redeemed, purchased or otherwise
acquired directly or indirectly for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such units) by
the Company (except by conversion into or exchange for other Membership Units of
the Company ranking junior to the Series B Preferred Units as to distributions
and upon liquidation, by redemption, purchase or acquisition of Membership Units
under any employee benefit plan of the Company, or by other redemption, purchase
or acquisition of any units of the Company).

(f)           Holders of Series B Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or units, in excess of full
cumulative

 

 

3

 


--------------------------------------------------------------------------------

 

distributions on the Series B Preferred Units as described above. Any
distribution payment made on the Series B Preferred Units shall first be
credited against the earliest accumulated but unpaid distribution due with
respect to such units which remains payable.

(g)          In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Company) by dividend,
redemption or otherwise is permitted under Delaware law, no effect shall be
given to amounts that would be needed, if the Company were to be dissolved at
the time of the distribution, to satisfy the preferential rights upon
dissolution of unitholders whose preferential rights on dissolution are superior
to those receiving the distribution.

 

Section 4.

Liquidation Preference.

(a)          In the event of any liquidation, dissolution or winding up of the
Company, whether voluntary or involuntary, before any payment or distribution of
the assets of the Company (whether capital or surplus) shall be made to or set
apart for the holders of Junior Units, as to the distribution of assets on any
liquidation, dissolution or winding up of the Company, the holders of the Series
B Preferred Units shall be entitled to receive Twenty-Five Dollars ($25.00) per
Series B Preferred Unit plus an amount equal to all distributions (whether or
not earned or declared) accrued and unpaid thereon to the date of final
distribution to such holders; but such holders shall not be entitled to any
further payment. If, upon any liquidation, dissolution or winding up of the
Company, the assets of the Company, or proceeds thereof, distributable among the
holders of the Series B Preferred Units shall be insufficient to pay in full the
preferential amount aforesaid and liquidating payments on any other class or
series of Parity Units, as to the distribution of assets on any liquidation,
dissolution or winding up of the Company, then such assets, or the proceeds
thereof, shall be distributed among the holders of Series B Preferred Units and
any such other Parity Units ratably in accordance with the respective amounts
that would be payable on such Series B Preferred Units and any such other Parity
Units if all amounts payable thereon were paid in full. For the purposes of this
Section 4, (i) a consolidation or merger of the Company with one or more
corporations, real estate investment trusts or other entities, (ii) a sale,
lease or transfer of all or substantially all of the Company's assets or (iii) a
statutory share exchange shall not be deemed to be a liquidation, dissolution or
winding up, voluntary or involuntary, of the Company.

(b)          Subject to the rights of the holders of any series or class or
classes of Membership Units ranking on a parity with or prior to the Series B
Preferred Units upon liquidation, dissolution or winding up, upon any
liquidation, dissolution or winding up of the Company, after payment shall have
been made in full to the holders of the Series B Preferred Units, as provided in
this Section 4, any other series or class or classes of Junior Units shall,
subject to the respective terms and provisions (if any) applying thereto, be
entitled to receive any and all assets remaining to be paid or distributed, and
the holders of the Series B Preferred Units shall not be entitled to share
therein.

(c)          In determining whether a distribution (other than upon voluntary or
involuntary liquidation), by dividend, redemption or other acquisition of
Membership

 

 

4

 


--------------------------------------------------------------------------------

 

Units of the Company or otherwise, is permitted under the DGCL, amounts that
would be needed, if the Company were to be dissolved at the time of
distribution, to satisfy the preferential rights upon dissolution of holders of
Series B Preferred Units shall not be added to the Company’s total liabilities.

Section 5.           Redemption. In connection with the redemption by the
Managing Member of any of the shares of Series B Preferred Stock in accordance
with the provisions of the Articles Supplementary of the Series B Preferred
Stock, the Company shall provide cash to the Managing Member for such purpose
which shall be equal to the redemption price (as set forth in the Articles
Supplementary of the Series B Preferred Stock), plus all distributions
accumulated and unpaid to the Redemption Date (as defined in the Articles
Supplementary of the Series B Preferred Stock), and one Series B Preferred Unit
shall be concurrently redeemed with respect to each share of Series B Preferred
Stock so redeemed by the Managing Member. From and after the applicable
Redemption Date (as defined in the Articles Supplementary of the Series B
Preferred Stock), the Series B Preferred Units so redeemed shall no longer be
outstanding and all rights hereunder, to distributions or otherwise, with
respect to such Series B Preferred Units shall cease. Any Series B Preferred
Units so redeemed may be reissued to the Managing Member at such time as the
Managing Member reissues a corresponding number of shares of Series B Preferred
Stock so redeemed or repurchased, in exchange for the contribution by the
Managing Member to the Company of the proceeds from such reissuance of shares of
Series B Preferred Stock.

 

Section 6.

Special Optional Redemption by the Company.

(a)          If at any time following a Change of Control (as defined in the
Articles Supplementary of the Series B Preferred Stock) the Series B Preferred
Shares are not listed on the NYSE or the American Stock Exchange or quoted on
NASDAQ, the Company will have the option upon written notice to the holder of
record of the Series B Preferred Units to redeem the Series B Preferred Units,
in whole but not in part, within 90 days after the first date on which both such
Change of Control has occurred and the Series B Preferred Shares are not so
listed or quoted, for cash at $25.00 per share plus accrued and unpaid
distributions (whether or not declared) to the redemption date.

(b)          Upon any redemption of Series B Preferred Units pursuant to this
Section 6, the Company will pay, in cash, any accrued and unpaid distributions
to the redemption date, whether or not authorized, unless a redemption date
falls after a distribution payment record date and prior to the corresponding
Distribution Payment Date, in which case the holder of Series B Preferred Units
at the close of business on such distribution payment record date will be
entitled to the distribution payable on such units on the corresponding
Distribution Payment Date notwithstanding the redemption of such units before
the Distribution Payment Date. Except as provided in the previous sentence, the
Company will make no payment or allowance for unpaid distributions, whether or
not in arrears, on the Series B Preferred Units.

(c)          On or after the date fixed for redemption, the holder of Series B
Preferred Units must present and surrender each certificate representing its
Series B Preferred Units to the Company at the place designated in the
applicable notice and thereupon the

 

 

5

 


--------------------------------------------------------------------------------

 

redemption price of such units will be paid to or on the order of the holder as
the owner thereof, and each surrendered certificate will be canceled.

(d)          At its election, the Company, prior to a redemption date, may
irrevocably deposit the redemption price (including accumulated and unpaid
distributions) of the Series B Preferred Units so called for redemption in trust
for the holder of such Series B Preferred Units with a bank or trust company
(which may be an affiliate of the Company) that has an office in the Borough of
Manhattan, City of New York, and that has, or is an affiliate of a bank or trust
company that has, capital and surplus of at least $50,000,000, funds necessary
for such redemption, in trust, with irrevocable instructions that such cash be
applied to the redemption of the Series B Preferred Units so called for
redemption.

(e)          From and after the redemption date (unless the Company defaults in
payment of the redemption price), all distributions will cease to accumulate on
the Series B Preferred Units, said units shall no longer be deemed to be
outstanding and all rights of the holder of Series B Preferred Units will
terminate with respect to such units, except the right to receive the redemption
price and all accrued and unpaid distributions up to the redemption date.

Section 7.           Ranking. Any class or series of Membership Units of the
Company shall be deemed to rank:

(a)          prior to the Series B Preferred Units, as to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up, if the holders of such class or series shall be entitled to the
receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of Series B Preferred Units;

(b)          on a parity with the Series B Preferred Units, as to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up, whether or not the distribution rates, distribution payment dates or
redemption or liquidation prices per unit thereof be different from those of the
Series B Preferred Units, if the holders of such class or series and the Series
B Preferred Units shall be entitled to the receipt of distributions and of
amounts distributable upon liquidation, dissolution or winding up in proportion
to their respective amounts of accrued and unpaid dividends per unit or
liquidation preferences, without preference or priority one over the other
(“Parity Units”);

(c)          junior to the Series B Preferred Units, as to the payment of
distributions or as to the distribution of assets upon liquidation, dissolution
or winding up, if such class or series shall be Junior Units; and

(d)          junior to the Series B Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, if such class or series shall be Fully Junior Units.

Section 8.           Voting. Except as required by applicable law, the holders
of the Series B Preferred Units, in their capacity as such, shall have no voting
rights.

 

 

 

6

 


--------------------------------------------------------------------------------

 

Section 9.           Limitation on Ownership. The Series B Preferred Units shall
be owned and held solely by the Managing Member.

Section 10.        Record Holders. The Company and the Transfer Agent may deem
and treat the record holder of any Series B Preferred Units as the true and
lawful owner thereof for all purposes, and neither the Company nor the Transfer
Agent shall be affected by any notice to the contrary.

Section 11.         Sinking Fund. The Series B Preferred Units shall not be
entitled to the benefits of any retirement or sinking fund.

Section 12.         Conversion. The Series B Preferred Units shall not be
convertible into or exchangeable for any other securities or property of the
Company.

Section 13.        Allocations. The Company’s items of income, gain, loss and
deduction shall be allocated to the holders of Series B Preferred Units and the
other Members for each taxable year (or portion thereof) as provided herein
below:

(a)          After giving effect to the special allocations set forth in
Sections 6.2 and 6.3 of the Operating Agreement, Net Income shall be allocated
to the Members as follows:

(i)           first, to the holders of Series B Preferred Units and the holders
of any Parity Units pro rata in proportion to the aggregate Net Losses allocated
to each such class of holders pursuant to Section 13(b)(ii) for all prior
taxable years (and within each such class of Membership Units, pro rata with
respect to each Membership Unit of such class), until the aggregate Net Income
allocated to such holders pursuant to this Section 13(a)(i) for the current and
all prior taxable years is equal to the aggregate Net Losses allocated to such
holders pursuant to Section 13(b)(ii) for all prior taxable years;

(ii)          second, to the holders of Series B Preferred Units and the holders
of any Parity Units pro rata in proportion to the respective amounts of
distributions accumulated on the Series B Preferred Units and on such Parity
Units up to the last day of the current taxable year (or portion thereof) (and
within each such class of Membership Units, pro rata with respect to each
Membership Unit of such class), until the aggregate Net Income allocated to such
holders pursuant to this Section 13(a)(ii) for the current and all prior taxable
years is equal to the aggregate amount of distributions accumulated on the
Series B Preferred Units and on such Parity Units up to the last day of the
current taxable year (or portion thereof); and

(iii)        third, to the holders of Junior Units in accordance with the rights
of each class of Junior Units.

(b)          After giving effect to the special allocations set forth in
Sections 6.2 and 6.3 of the Operating Agreement, Net Losses shall be allocated
to the Members as follows:

 

 

 

7

 


--------------------------------------------------------------------------------

 

(i)           first, to the holders of Junior Units in the reverse order of the
priorities of each class of Junior Units; provided that Net Losses shall not be
allocated to such holders to the extent that such allocation would cause any
holder of Junior Units to have an Adjusted Capital Account Deficit at the end of
such taxable year (or portion thereof) (or increase any existing Adjusted
Capital Account Deficit); and

(ii)          second, to the holders of Series A Preferred Units and the holders
of any Parity Units pro rata in proportion to the number of Membership Units of
each such class; provided that Net Losses shall not be allocated to such holders
to the extent that such allocation would cause any holder of Series A Preferred
Units or Parity Units to have an Adjusted Capital Account Deficit at the end of
such taxable year (or portion thereof) (or increase any existing Adjusted
Capital Account Deficit).

 

[Remainder of Page Intentionally Left Blank]

 

 

8

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Membership Unit Designation has been duly executed by
the Managing Member on behalf of the Company as of the day and year set forth
below.

 

 

 

Dated: January 31, 2006

MANAGING MEMBER

 

 

 

 

 

STRATEGIC HOTEL CAPITAL, INC.

 

 

 

 

 

 

By:

  /s/ Paula Maggio                     

 

 

Name:

Paula Maggio

 

 

 

Title:

Vice President, Secretary and

 

 

 

General Counsel

 

 

 

 

 

 